265 S.W.3d 348 (2008)
Charles F. TURNER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68222.
Missouri Court of Appeals, Western District.
September 30, 2008.
Susan Lynn Hogan, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. and Cory Lee Atkins, Jefferson City, MO, for respondent.
Before JAMES E. WELSH, P.J., PAUL M. SPINDEN and ALOK AHUJA, JJ.
Prior report: 124 S.W.3d 52.

ORDER
PER CURIAM.
Appellant Charles F. Turner appeals the circuit court's judgment that denied his motion for post-conviction relief. After a jury trial, Appellant was convicted in *349 Johnson County Circuit Court of assault in the second degree, § 565.060, RSMo 2000. On appeal, Appellant raises a single Point Relied On, arguing that his trial counsel afforded him constitutionally ineffective assistance by failing to call a particular witness to testify in support of his defense at trial.
We deny Appellant's Point, and affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).